Citation Nr: 1544119	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), as due to herbicide exposure, to include Agent Orange, or, in the alternative, as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1970 to June 1972, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the Veteran's claim of service connection for ED. 

By way of procedural history, the Board notes that the Veteran's claim had been previously remanded by the Board two times in November 2013 and August 2014, for additional development. Such developments were substantially accomplished by the RO, and the claim was returned to the Board for further appellate review. In April 2015, however, the Board requested a Veterans Health Administration (VHA) medial opinion with regards to assertions the Veteran, and his representative, had made regarding the claimed issue on appeal. The VHA opinion was returned to the Board in June 2015, and the claim remains appropriately before the Board for appellate review and adjudication. 

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

The preponderance of evidence is against the finding that the Veteran's diagnosed ED is etiologically/causally related to his military service, to include his presumed exposure to herbicides, and/or contracting Gonorrhea, or as a result of his service-connected diabetes mellitus, type II.  



CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the required elements to show entitlement to service connection for a claimed disability, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407  (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). The Board finds that, for the issue decided herein, the VA's duty to provide an adequate examination has been fulfilled. Therefore, the Board has fulfilled its duties under the VCAA.

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.

Service Connection - Erectile Dysfunction 

The Veteran contends that this currently-diagnosed erectile dysfunction (ED) is related to his military service. Specifically, he asserts that his current condition is the result of his exposure to Agent Orange while serving in Vietnam, to include contracting Gonorrhea in 1971. Alternatively, the Veteran has also separately contended that his ED is secondary to his service-connected diabetes mellitus. The evidence of record, which includes VA treatment records, service treatment records (STRs), several VA Compensation and Pension (C&P) examinations, and a VHA medial opinion, reveals that the Veteran was suffering from issues of ED decades prior to his diagnosis of diabetes, and that there is no etiological relationship between the Veteran's ED and any incident of his military service, to include Agent Orange exposure, and/or Gonorrhea. Therefore, the Board finds the preponderance of evidence is against the finding that the Veteran's ED is related to his active duty service or his diabetes, and his claim for service connection must be denied. 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303(a), 3.304 (2015). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2015). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 
38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Here, the record reflects the Veteran served aboard the U.S.S. Duluth.  An embarkation slip associated with the Veteran's service personnel records reflects that the Veteran  disembarked the U.S.S. Duluth at Red Beach Okinawa in October 1971 and January 1972.  In a statement dated in November 2011, the Veteran confirmed that he went ashore onto the landmass of Vietnam in October 1971.  Given the documentation and personal account of the Veteran's service in Vietnam, his exposure to Agent Orange is established, and has been conceded by the VA.   

As a preliminary matter, the Board notes, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010). However, ED is not included as one of those diseases that are presumptively service-connect due to exposure; as such, service connection cannot be granted on a presumptive basis. 

Therefore, moving to a direct analysis, the Board initially notes that the Veteran's claim for service connection is threefold: (1) as due to herbicide exposure; (2) as due to him contracting gonorrhea during his active duty service in 1971; and (3) as secondary to his service-connected diabetes mellitus, type II. The Board finds, however, that competent medical evidence of record reveals no etiological connection between the Veteran's ED with any of the aforementioned in-service incidents or incurrences, and fails to show any connection between the Veteran's ED and his later diagnosed diabetes. As such, the Board finds that the preponderance of the evidence is against the finding of any nexus for the Veteran's ED and his military service, or his service-connected diabetes.  

With regard to the Veteran's ED symptoms, the Veteran asserts that he has experienced ED symptoms (not being able to have an erection) since 1974, and has not been sexually active since the 1980's. The evidence of record reveals that the Veteran was diagnosed with ED and hypogonadism in 2002, and diabetes nearly 4 years later. The record also shows that the Veteran has become increasingly obese since his separation from the military. At his peak weight, the Veteran weighed more than 400 pounds, and was forced to utilize a mobile chair and/or cane. 

The Veteran was afforded two VA C&P examinations for his ED in December 2011 and October 2014. The VA additionally obtained a VA medical opinion regarding the nexus between the Veteran's ED and his military service, to include secondary to his diabetes in December 2013. All three medical examiners/opinions offered similar diagnoses and nexus opinions regarding the relationship between the Veteran's ED and his military service. Specifically, all three examiners offered negative nexus opinions regarding the Veteran's ED as to both his military service, and as secondary to his diabetes. 

With regards to the Veteran's claim that his ED is due to his active military service, the Board notes that there is no competent evidence on record that demonstrates such connection exists. Specifically, the two VA examinations the Veteran was afforded both determined that the Veteran's ED was not causally/etiologically related to his military service. In both opinions, the VA examiners noted that the Veteran had only one incident of Gonorrhea during service in 1971. However, both examiners affirmatively noted that his Gonorrhea was resolved during service, with no additional complaints or treatments recorded during or immediately after service. Therefore, the examiners in both December 2011 and October 2014 opined that the condition was resolved during service. Indeed, the Veteran himself, in a statement submitted to the VA in April 2014, asserted that he believed that his Gonorrhea was cured during service, and has not asserted that he experienced any ED symptoms during service. Consequently, based on those facts, both VA examiners concluded that without any other reports or evidence of treatment for ED or ED symptoms during service, it is less likely than not that the Veteran's ED was related, caused or aggravated by his military service.     
      
The two VA examiners, instead, noted that the Veteran's ED was caused by his hypogonadism (low testosterone), his age, and his morbid obesity. The examiner also opined that the Veteran's condition was not related or caused by the Veteran's diabetes, which was diagnosed nearly 4 years after he was diagnosed with ED, and therefore, no etiological relationship could be drawn. Indeed, the Veteran reported that he started experiencing ED symptoms (not being able to have an erection) as early as 1974, and stopped being sexually active years prior to his diagnosis of ED and hypogonadism.  Therefore, both VA examiners additionally opined that there was no relationship between the Veteran's diabetes and his diagnosed ED. 
      
Likewise, a December 2013 addendum medical opinion from a VA examiner noted the same negative opinions regarding the Veteran's ED. The VA examiner, after a thorough review of the Veteran's medical history and past examinations, noted the same diagnosis and negative nexus conclusion as the two VA examinations noted above. Specifically, the examiner noted that the Veteran's condition was due to his hypogonadism, as well as evidence of prostate hypotrophy and chronic prostatitis, and not his impaired fasting glucose (pre-diabetes). Similar to those reasons and basis expressed above, the examiner noted that the Veteran has had symptoms of ED since 1974, decades prior to his diagnosis or treatment for diabetes. The examiner further concluded that based on the medical evidence and treatment records, the Veteran's ED was not related to service.
      
However, the Board notes that none of the examinations or medical opinions spoke to the specific claim that the Veteran's ED was caused or etiologically related to his exposure to Agent Orange. In both the VA examinations and the subsequent medical addendum opinion, the examiners only commented on the Veteran's condition not relating to his military service in general. In the December 2011 examination, the examiner only noted that the Veteran's ED was not related to his diabetes. Similarly, the October 2014 examiner only opined on whether the Veteran's ED was related to his diabetes and the Gonorrhea he contracted in service. Finally, the addendum opinion obtained by the VA in December 2013, only spoke to the nexus as it related to the Veteran's military service in general. In fact, in none of these examinations was exposure to Agent Orange mentioned as it related to the Veteran's ED.  
      
The Board points out that in a medical opinion regarding the Veteran's ED by a VA physician in May 2012, the examiner did determine that the Veteran's ED was not related to Agent Orange exposure. However, the Board finds that the examiner was still referring to the Veteran's diabetes, which was found by the VA to be presumptively related to the Veteran's exposure to Agent Orange, as the examiner proceeded the conclusion with "these pre-existed his glucose intolerance and his [diabetes]." See C&P Administrative Note, May 21, 2012. Furthermore, the examiner offered no reasoning or evidence to support such a conclusion that the Veteran's ED was not a direct result of his exposure to Agent Orange.   
      
The Veteran has continuously argued and asserted that his ED was a direct result of his exposure to Agent Orange. In fact, in a statement submitted in April 2014, the Veteran himself stated that he did not believe that his ED had anything to do with his in-service contraction of Gonorrhea. See Veteran Statement, April 1, 2014. However, none of the medical evidence of record spoke to the etiology of the Veteran's diagnosed ED as it directly relates to his exposure to Agent Orange. All of the VA opinions rely on the fact that other than the Gonorrhea, the Veteran's STR's are void of any other complains related to ED, without any mention of direct exposure to Agent Orange. 

In June 2015, the Board obtained a VHA medial opinion regarding the nature and etiology of the Veteran's ED, as it relates to his exposure to Agent Orange, his 1971 Gonorrhea, and his later diagnosed diabetes. The examiner, after reviewing the claims file and the provided medial history, to include past examinations, concluded opinions on all three nexus claims regarding the Veteran's ED. Discussing these turn, the examiner first concluded that there is no evidence, medical or specific to this Veteran's medical history, that his ED is in anyway caused, or etiologically related to his presumed exposure to Agent Orange. The examiner specifically noted the Veteran's claimed exposure to the herbicide, and opined that such a relationship did not exist between ED and Agent Orange, citing that such a claim is without any basis in medical knowledge and practice. In this regard, the examiner concluded that the Veteran's ED was more likely related to his age and the Veteran's morbid obesity. 

Secondly, the examiner addressed the Veteran's assertion that his ED was caused by his diabetes. Similarly, the examiner noted a negative nexus regarding the Veteran's diabetes  and his diagnosed ED. Here, the examiner noted that there is no medical evidence to suggest any causal/etiological relationships between the Veteran's ED and his diabetes. Again, the examiner noted that the Veteran's ED is age related, with increased risk factors such as his morbid obesity. The examiner also noted that the Veteran's diabetes was diagnosed decades after experiencing ED symptoms, and even years after his formal diagnose of ED in 2002. In such circumstance, the examiner determined that it was less likely than not that the Veteran's ED was caused by, or in any way related to, the Veteran's service-connect diabetes. 

The Board notes that the June 2015 VHA medical opinion regarding the Veteran's claimed secondary service connection to diabetes, is adequate with regards to both cause and aggravation of the Veteran's claimed ED. The Board finds that in viewing this opinion in totality, the examiner's opinion (while not directly) adequately addresses aggravation as part of his conclusion. Specifically, the Board notes that the examiner not only noted that such ED condition was not related to the Veteran's already service-connected diabetes, he also cited the risk factors for ED, which did not include diabetes. Indeed, the examiner enumerated the contributing factors to ED to include polypharmacy, hypogonadism, prostatitis, and benign prostatic hyperplasia; noting that it was more likely than not, that the Veteran's hypogonadism was again related to his age and obesity. The Board notes that VA law is not so rigid as to require a magic word/phrase for specific and explicit language, and that it is within the province of the Board to determine if such opinions are adequate for adjudication. As such, the Board finds that the issue of aggravation has been adequately addressed by the examiner and that the competent evidence does not show any relation, to include aggravation, between the Veteran's ED and his diabetes. See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (considering the possibility that language in a medical opinion could be considered to address aggravation without specifically using that word, but rejecting the argument on the facts of that case); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (noting that medical reports must be read as a whole and in the context of the evidence of record).

Finally, the Boards notes that the Veteran, in contradiction with his previous assertions regarding the cause of his ED, has also claimed that his ED was caused by his contracting Gonorrhea, while on active duty in 1971. See Representative Statement, dated July 10, 2015. Although this contention is in direct contradiction of his previous statements regarding his claim for ED, the Board, in the interest of affording the Veteran every opportunity to substantiate his claim, also obtained an opinion with regards to this asserted nexus. Specifically, the Board requested that the VHA opinion provide an opinion as to whether the Veteran's ED was etiologically related/caused by, the Veteran's in-service incurrence of Gonorrhea. 

To this end, the June 2015 VHA examiner again noted a negative nexus opinion, concluding that it was less likely than not that the Veteran's in-service Gonorrhea caused, or is etiologically related, to the Veteran's current diagnosis of ED. After a review of the Veteran's service treatment records, the examiner opined that the records show that such venereal condition was resolved/treated during service, years prior to his first instance of ED. He explained that there is no medical evidence to relate his in-service Gonorrhea, which was resolved in-service, with a later onset ED symptoms. 

A close analysis of the post-service medical treatment records, both VA and private, reveals no other opinions with regards to the Veteran's ED and any of his claimed causes. While the Board does recognize that the Veteran has asserted several different theories of entitlement to service connection for his ED, he, as a lay person, is not competent to opine on such complex medical theories such as etiology or nexus. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In this case, such medical determinations and opinions have been provided the expert medical professionals with the requisite medical education, training and experience, in the required field of practice. The Board finds these opinions to be competent and adequate, but also highly probative, as they are specifically responsive to the inquiry at hand. As such, the Board finds that the preponderance of evidence is against the finding that the Veteran's ED is related to any instance of his active duty service or, as secondary to his diabetes; and the claim must be denied. 

As a final matter, the Board notes that, under 38 C.F.R. § 3.303(b), certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The Board notes, however, that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Significantly, ED is not a chronic condition that is inclusive of such a consideration, therefore, this presumptive condition is not applicable.

Therefore, as the preponderance of evidence is against the finding that the Veteran's ED is etiologically related to any in-service injury/incurrence during his active duty service, and, alternatively, not secondary to his diabetes, the benefit-of-doubt doctrine is in inapplicable, and the Veteran's claim for service connection must be denied. 


ORDER

Entitlement to service connection for ED is denied. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


